[Cite as Columbus Check Cashers, Inc. v. Jordan, 2014-Ohio-2541.]

                             IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT



Columbus Check Cashers, Inc.,                        :

                Plaintiff-Appellant,                 :
                                                                         No. 13AP-980
v.                                                   :              (M.C. No. 2005 CVI 043090)

Kimberly A. Jordan,                                  :              (REGULAR CALENDAR)

                Defendant-Appellee.                  :



                                        D E C I S I O N

                                     Rendered on June 12, 2014


                Kevin O'Brien & Associates Co., LPA, and Kevin O'Brien, for
                appellant.

                      APPEAL from the Franklin County Municipal Court

SADLER, P.J.
        {¶ 1} Plaintiff-appellant, Columbus Check Cashers, Inc., appeals from a judgment
of the Franklin County Municipal Court denying its motion for a conditional order of
revivor. For the following reasons, we affirm the judgment of the trial court.
I. BACKGROUND
        {¶ 2} On August 22, 2006, appellant obtained judgment against appellee in the
amount of $1,200.25, plus interest at the rate of 6 percent per annum and court costs.
The judgment remained unpaid during the life of the judgment and became dormant. On
June 20, 2013, appellant filed a motion requesting a conditional order of revivor,
incorporating by reference the judgment entered in its favor on August 22, 2006. The
trial court denied appellant's motion for a conditional order of revivor on the basis that
No. 13AP-980                                                                              2


Loc.R. 6.11 prohibits conditional orders of revivor when attempting to revive a dormant
judgment.
II. ASSIGNMENT OF ERROR
       {¶ 3} Appellant brings a sole assignment of error for our consideration:
               FRANKLIN COUNTY MUNICIPAL COURT LOC. R. 6.11 IS
               INVALID IN THAT IT CONFLICTS WITH SECTION 2325.17,
               R.C., ET SEQ., BY NOT PERMITTING A CONDITIONAL
               ORDER OF REVIVOR TO BE GRANTED.

III. DISCUSSION
       {¶ 4} In its sole assignment of error, appellant contends that Loc.R. 6.11 of the
Franklin County Municipal Court is invalid because it conflicts with R.C. 2325.15 and
2325.17.     Specifically, appellant contends that, because the aforementioned statutes
permit the immediate granting of a conditional order of revivor upon the filing of a
motion to revive a dormant judgment, the trial court erred in concluding that Loc.R. 6.11
prohibits the granting of conditional orders of revivor.
       {¶ 5} Courts are vested with the inherent authority to promulgate local rules.
McCallister v. Frost, 10th Dist. No. 07AP-884, 2008-Ohio-2457, ¶ 18, citing Cassidy v.
Glossip, 12 Ohio St.2d 17, 21 (1967). Such rules are enforceable so long as they do not
conflict with the express requirements of a statute. Id., citing State ex. rel. MADD v.
Gosser, 20 Ohio St.3d 30 (1985), paragraph three of the syllabus. Accordingly, we must
determine whether Loc.R. 6.11 conflicts with the express requirements of either R.C.
2325.15 or 2325.17.
       {¶ 6} Loc.R. 6.11, titled "Reviving Dormant Judgments," became effective May 21,
2013, approximately one month prior to appellant's filing of the motion for a conditional
order of revivor at issue here and provides, in part: "[t]o revive a dormant judgment, a
judgment creditor shall file a motion to revive dormant judgment, which the clerk shall
serve in accordance with Civ.R. 4(F). No conditional order of revivor will be granted."
       {¶ 7} R.C. 2325.15 sets forth the procedure for reviving dormant judgments,
providing:
               When a judgment * * * is dormant, or when a finding for
               money in equitable proceedings remains unpaid in whole or
               in part, under the order of the court therein made, such
No. 13AP-980                                                                                                 3


                 judgment may be revived, or such finding made subject to
                 execution as judgments at law are, in the manner prescribed
                 for reviving actions before judgment, or by action in the court
                 in which such judgment was rendered or finding made, or in
                 which transcript of judgment was filed.

        {¶ 8} R.C. 2325.17 addresses when a judgment can be considered revived,
providing:
                 If sufficient cause is not shown to the contrary, the judgment
                 or finding mentioned in section 2325.15 of the Revised Code
                 shall stand revived, and thereafter may be made to operate as
                 a lien upon the lands and tenements of each judgment debtor
                 for the amount which the court finds to be due and unsatisfied
                 thereon to the same extent and in the same manner as
                 judgments or findings rendered in any other action.

        {¶ 9} Despite both R.C. 2325.15 and 2325.17 being devoid of any language
regarding a conditional order of revivor, appellant argues that Jenkins Evangelistic Assn.,
Inc. v. Equities Diversified, Inc., 64 Ohio App.3d 82 (10th Dist.1989), stands for the
proposition that the granting of a conditional order of revivor is an established and
accepted practice that is permitted by R.C. 2325.15 and 2325.17.1                          In Jenkins, we
considered whether the procedure for reviving judgments by a conditional order, as
provided by R.C. 2311.27 and 2311.28, had been superseded by the adoption of Civ.R. 25.
In the context of determining whether the civil rules superseded the procedure for
reviving dormant judgments by a conditional order, the Jenkins court noted that R.C.
2311.27 and 2311.28 had, prior to their repeal in 1971, expressly authorized conditional
orders of revivor.2 Recognizing that R.C. 2325.15 is devoid of any language establishing a
standard of procedure regarding conditional orders of revivor, we went on to state,
"[i]nasmuch as the language of present R.C. 2325.15 strongly suggests this procedure is
still available, we conclude that those provisions of R.C. 2311.27 and 2311.28 pertaining to



1 We note that appellant cites to cases that discuss conditional orders of revivor that predate the enactment
of Loc.R. 6.11. We find these cases not applicable to the conflict question raised in this appeal.
2 Repealed R.C. 2311.27, titled "Revivor by conditional order," provided in part: "[a] revivor may be effected

by a conditional order of the court, if made in term, or by a judge thereof, if in vacation, that the action be
revived in the name of the representative or successor of the party who died, or whose powers ceased, and
proceed in favor of or against him."
No. 13AP-980                                                                                 4


conditional orders of revivor were not superseded by Civ.R. 25 and still provide the
procedure to be followed." Id. at 87.
       {¶ 10} Initially, we note that Jenkins' focus was on R.C. 2311.27 and 2311.28, which
concerned revivor of actions where a party dies or becomes incompetent and requires
another party be substituted in its place. Moreover, our conclusion in Jenkins was
premised upon the application of the Ohio Rules of Civil Procedure's "taking effect," as
delineated in Section 3 of Am.H.B. No. 1201, which provides:
              [P]rocedures adopted by reference to sections 2311.14 to
              2311.20, inclusive, of the Revised Code, shall continue
              effective without change, unless a court shall determine that
              one of such sections, or some part thereof, has clearly not
              been superseded by such rules and that in the absence of such
              section or part thereof being effective, there would be no
              applicable standard of procedure prescribed by either
              statutory law or rule of court.

(Emphasis sic.) Id.
       {¶ 11} Hence, when this court decided Jenkins, because (1) the repealed provisions
of R.C. 2311.27 and 2311.28 provided procedures by reference to R.C. 2325.15 and
2325.17, (2) the procedures established by the repealed provisions of R.C. 2311.27 and
2311.28 had not been superseded by the recently enacted civil rules, and (3) in the
absence of R.C. 2311.27 and 2311.28, there would be no standard or procedure prescribed
by either statutory law or rule of court, it permitted the continued use of the conditional
orders of revivor as prescribed in the repealed provisions of R.C. 2311.27 and 2311.28.
       {¶ 12} In contrast, we are now presented with a "standard of procedure prescribed
by * * * rule of court," i.e., Loc.R. 6.11. Id. Loc.R. 6.11 prescribes the applicable procedure
for reviving dormant judgments and includes a prohibition on the granting of conditional
orders of revivor. To the extent the Jenkins court noted that R.C. 2325.15 "strongly
suggest[ed]" that a procedure allowing for conditional orders of revivor may still be
available, that in itself is a recognition that R.C. 2325.15 does not establish or provide for
such procedure. Because there was neither statutory law nor rule of court prescribing a
procedure for the use of conditional orders of revivor, the Jenkins court allowed the
practice provided for in the repealed provisions of R.C. 2311.27 and 2311.28 to continue.
As stated above, Loc.R. 6.11 now establishes a standard of procedure for reviving dormant
No. 13AP-980                                                                              5


judgments. As such, we must determine whether the procedures established pursuant to
Loc.R. 6.11 conflict with R.C. 2325.15 and 2325.17.
       {¶ 13} The plain language of R.C. 2325.15 and 2325.17 state that, unless sufficient
cause is established otherwise, a dormant judgment can be revived upon action in the
court in which said judgment was rendered.            Contrary to appellant's assertion, the
aforementioned statutes do not establish that the trial court must grant a conditional
order of revivor subsequent to the filing of a motion to revive a dormant judgment.
Because the plain language of R.C. 2325.15 and 2325.17 do not provide for the use of
granting of conditional orders of reviver, we find that Loc.R. 6.11's prohibition on
conditional orders of revivor does not conflict with the express requirements of the
aforementioned statutes. Thus, we find the trial court did not err in concluding that the
granting of a conditional order of revivor was prohibited by Loc.R. 6.11.
       {¶ 14} Accordingly, appellant's sole assignment of error is overruled.
IV. CONCLUSION
       {¶ 15} Having overruled appellant's sole assignment of error, the judgment of the
Franklin County Municipal Court is hereby affirmed.
                                                                        Judgment affirmed.

                     CONNOR and LUPER SCHUSTER, JJ., concur.
                        _____________________________